Name: Commission Regulation (EEC) No 2554/82 of 21 September 1982 establishing unit values for the determination of the customs value of certain perishable goodse
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 82 Official Journal of the European Communities No L 273/11 COMMISSION REGULATION (EEC) No 2554/82 of 21 September 1982 f establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 273/ 12 Official Journal of the European Communities 23 . 9. 82 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 J 07.01 A II New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 1 07.01-33 ) 07.01 D I Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.01-451 07.01-471 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 414 75-79 21-49 60-74 6-31 12 092 23-52 5-02 1.7 07.01-67 ex 07.01 H Garlic 8 179 1 496-50 424-34 1 199-46 124-62 238 772 464-48 99-27 1.8 07.01-71 07.01 K Asparagus 23 719 4 339-81 1 230-57 3 478-40 361-40 692 431 1 346-99 287-89 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-751 07.01-77 J 07.01 M Tomatoes 1 073 194-86 56-14 156-14 16-32 31 539 6209 13-28 1.11 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 1 151 210-75 59-76 168-92 17-55 33 626 65-41 13-98 1.12 07.01-93 07.01 S Sweet peppers 1 586 290-18 82-28 232-58 24-16 46 299 9006 19-24 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 942 171-23 49-33 137-20 14-34 27 714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 782 326-16 92-48 261-42 27-16 52 040 101-23 21-63 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 7 591 1 389-04 393-86 1 113-33 115-67 221 626 431-13 92-14 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 953 1 638-23 464-52 1 313-06 136-42 261 386 508-47 108-67 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates , SalustÃ ¬anas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins 2 157 394-70 111-91 316-35 32-86 62 976 122-50 26-18 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 553 284-22 80-59 227-80 23-66 45 348 88-21 18-85 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 I 08.02-37 1  Tangerines and others 2 862 523-71 148-50 419-76 43-61 83 561 162-55 34-74 23 . 9 . 82 Official Journal of the European Communities No L 273/ 13 Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 454 26603 75-43 213-23 2215 42 447 82-57 17-64 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 168 396-71 112-48 317-97 33-03 63 297 123-13 26-31 2.8.2 ex 08.02-70  pink 2 724 498-46 141-34 399-52 41-51 79 531 154-71 33-06 2.9 08.04-1 1 08.04-19 08.04 A I Table grapes 2 429 444-45 126-02 356-23 37-01 70 914 137-95 29-48 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 858 340-01 96-41 272-52 28-31 54 250 105-53 22-55 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 824 333-90 94-67 267-62 27-80 53 275 103-63 22-15 08.06-38 2.12 08.07-10 08.07 A Apricots 961 174-59 49-99 139-70 14-51 28 149 54-95 11-68 2.13 ex 08.07-32 ex 08.07 B Peaches 3 840 697-29 200-88 558-74 58-42 112 858 222-19 47-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 1 Cherries08.07-55 f 08.07 C 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 1 Plums 205-6808.07-75 f 08.07 D 1 124 58-32 164-85 17-12 32 817 63-83 13-64 2.17 08.08-11 1 Strawberries08.08-15 ) 08.08 A 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-11 ex 08.09 Water melons 485 88-77 25-17 71-15 7-39 14 164 27-55 5-88 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 479 270-62 76-73 216-91 22-53 43 179 83-99 17-95 2.20 ex 08.09-90 ex 08.09 Kiwis 13 852 2 534-55 718-68 2 031-47 211-07 404 396 786-67 168-13